Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 31 July 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] July 31th 1775
May it Please your Excelency

This covers the Observations of part of yesterday & today.
Should be glad to know in what manner I am to procceed, with the People that come out of Boston, in order to pr[e]vent there going into Camp.
two boats only have come with Passingers from Boston this Day, the first Brought Coln. Ingersoll who Informed me that there was one Regular Officer & Several other person badly wounded brought to Boston Just as he come away which was about Eight or Nine oClock A.M. and that then went from Boston in the Night meaning Last night a large number of Granedears & Light Infantry in larg flat bottomd Boats for the Southward Shore it was Suposd.
I Should be glad to know your Excellencies Pleasure with regard to all the letters that come out of Boston whether my Inspection Shall be Sufficient to Let any pass that I Should think proper or whether you would chuse to see them all your Self.
There are People now waiting to know your Excelleny’s Answer that want to proceed into the Country. Supose if they pass me as a number did before I had your Order to they may if they are So desposd go into the Camps and I am now obliged to let them go about among the neighbour for Suport as they Brought nothing of that nature with them.
I would Inform your Excelency that I was up and with my Men upon the Hills neighest our Enemy part of Last night &

this morning till the Sun 7 or 8 hours high and watchd them Very Critically but could not discover any thing Worth troubling your Excelency about. I am your Excellencys most obediant Servnt

Loammi Baldwin Leut. Col.


I Send the letters that I have stopd today hop I Shall Receive them by the hand of the Bairer with your directions.

